UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1180



THOMAS WILLIAM JONES,

                                             Plaintiff - Appellant,

          versus

SPRINT INTERNATIONAL,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria.    Claude M. Hilton, District
Judge. (CA-95-1017-A)


Submitted:   September 20, 1996           Decided:   October 2, 1996


Before NIEMEYER, HAMILTON, and MOTZ, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Thomas William Jones, Appellant Pro Se. John Joseph Michels, Jr.,
MCGUIRE, WOODS, BATTLE & BOOTHE, McLean, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order granting the

employer's motion for summary judgment in this Americans with Dis-

abilities Act (ADA) claim under 42 U.S.C.A. §§ 12101-12117 (West

1995). After a hearing, the district court granted Appellee's

motion for summary judgment. Jones v. Sprint International, No. CA-
95-1017-A (E.D. Va. Jan. 5, 1996).

     Notwithstanding his employer's reasonable accommodations, the

record reveals that Appellant failed to perform his job as legiti-
mately expected due to his excessive absenteeism. The record is

uncontroverted that Appellant's attendance was a necessary com-

ponent of his job and that although Appellant was given several
opportunities to remedy his unacceptable attendance, he failed to

do so. Accordingly, we affirm the district court's grant of summary

judgment to the Appellee employer finding that Appellant failed to

establish a prima facie case of discrimination. See Ennis v.

National Ass'n of Business & Educ. Radio, Inc., 53 F.3d 55, 57-58

(4th Cir. 1995) (holding that the McDonnell Douglas Corp. v. Green,
411 U.S. 792 (1973), scheme used in Title VII cases applies to ADA

claims; to establish a prima facie case of discrimination, a plain-

tiff must show at the time of discharge he was performing his job

at a level that met his employer's legitimate expectations).

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           AFFIRMED

                                2